The Honorable Bobby G. Newman State Representative P.O. Box 52 Smackover, Arkansas 71762-0052
Dear Representative Newman:
This is in response to your request for an opinion on the length of the terms of office of at large school board members selected under the provisions of A.C.A. § 6-13-631 (Repl. 1993). This law, enacted in 1993, requires, in school districts with ten percent or greater minority population, that the board members be elected from either five single-member zones, seven single-member zones, or five single-members zones and two at large zones. Your question concerns the latter option, and the at large positions. Specifically, A.C.A. § 6-13-631(c) provides that "[a] board of directors choosing to elect board members by five (5) single-member zones and two (2) at-large positions may fill the two (2) at-large positions by drawing lots from among the current board members."
Your question is whether a current board member, who fills an at large position by the drawing of lot as provided above, serves only the balance of his former term or whether this board member should draw a lot for a term length under the provisions of subsection (e). Subsection (e) provides that "[a]t the first meeting of a new board of directors, the members shall establish initial terms by lot so that, to the extent possible, an equal number of positions are filled each year and not more than two (2) members' terms expire each year."
It is my opinion that the at large board members should draw a term by lot, just as the other new board members do.
The first subsection you mention, A.C.A. § 6-13-631(c) provides that the current board members may "fill" the "at-large positions" by drawing lots from among the current board members. This subsection, in my opinion, contemplates that the members so chosen will "fill" the new "at-large positions." They will not be merely completing their existing service on the board. They will be newly selected in new positions. Subsection (e) therefore, governs their terms of office. It provides that the "members [of the new board of directors] shall establish initial terms by lot. . . ." The at large members selected from the old board by lot become members of the new board, and as such must draw their terms by lot as provided in subsection (e).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh